DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informality: Fig. 5B, “413a” (between reference numerals 435a and 427b) should be labeled as “413b”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “Y” has been used to designate both “an arrow” (page 17, paragraph [0075], line 11, etc.; Figs. 2A, 2B, etc.) and “image forming unit” (page 4, paragraph [0025], line 1, etc. and Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 7A through 7C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 405 (Fig. 2A), 428b-428d, 429b-429d (Fig. 5B) and 426x (Fig. 7A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is considered to be indefinite because the claim discloses “a second bend portion” (lines 4 and 6) without disclosing a first bend portion.  It is unclear what and where the first bend portion is.
Claim 13 is considered to be indefinite because the claim discloses “a second bend portion” (lines 4 and 6) without disclosing a first bend portion.  It is unclear what and where the first bend portion is.
Claim 18 is considered to be indefinite because the claim discloses “a second bend portion” (lines 4 and 6) without disclosing a first bend portion.  It is unclear what and where the first bend portion is.

Allowable Subject Matter
Claims 1-5, 7-12, 14-17 and 19 are allowed.
Claims 6, 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a holding member that includes a spring regulation part” and “the arm part of the coil spring includes a hook portion configured to engage with a portion of the holding member”.
Independent claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a holding member that includes a spring regulation part” and “the arm part of the coil spring includes a hook portion configured to engage with a portion of the holding member”.
Independent claim 15 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a holding member that includes a spring regulation part” and “the arm part of the coil spring includes a hook portion configured to engage with a portion of the holding member so as to regulate movement of the coil part in a direction away from the conduction member”.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito et al. (US Pat. Pub. No. US 2009/0214245 A1) discloses an image forming apparatus comprising: a process cartridge including a photoconductive drum and a charger; a conduction member configured to electrically connect the process cartridge; a coil spring including a coil part and an arm part; and the arm part of the coil spring including a hook portion.
Hamaya et al. (US Pat. Pub. No. US 2015/0037060 A1) discloses an image forming apparatus comprising: a process cartridge; a conduction member configured to electrically connect the process cartridge; a holding member including a spring regulation part; and a coil spring including a coil part.
Yamamoto (US Pat. Pub. No. US 2017/0248892 A1) discloses an image forming apparatus comprising: a photoconductive drum; a conduction member configured to electrically connect the drum; and a coil spring including a coil part and an arm part.
Hattori et al. (US Pat. Pub. No. US 2019/0113883 A1) discloses a grounding structure of an image forming apparatus, the grounding structure comprising: a coil spring provided between a first member and a second member; the coil spring including a coil part and an arm part; and the arm part of the coil spring including a hook part.
Machii et al. (US Pat. Pub. No. US 2020/0064772 A1) discloses an image forming apparatus comprising: a cartridge; a conduction member configured to electrically connect the cartridge; and a coil spring including a coil part and an arm part.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 24, 2022